Citation Nr: 1046739	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

 Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for a back condition.

The Board remanded this case for further development in April 
2007.  In a March 2008 decision, the Board affirmed the RO's 
denial of the benefit sought.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In November 2008, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication in compliance 
with a November 2008 Joint Motion for Remand (Joint Motion).  The 
Board then remanded the case in August 2009 for further 
development consistent with the Joint Motion.  The case now 
returns to the Board once again for appellate review.


FINDINGS OF FACT

1.  The evidence is clear and unmistakable that the Veteran's 
Scheuermann's disease both preexisted service and was not 
aggravated therein.

2.  The Veteran's current back disability is not etiologically 
related to service.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000


Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in May 2004 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was informed of the criteria 
for establishing an effective date and disability rating in a May 
2007 letter, after the initial adjudication of his claim.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the May 2007 letter that 
addressed all notice elements, including the criteria for 
establishing a disability rating and effective date.  Although 
the notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the claim was then 
readjudicated by way of SSOCs in November 2007 and October 2009, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals for 
Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, 
Social Security Administration (SSA) records, private treatment 
records, VA authorized examination reports, and lay statements 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to his disability, and an additional Veterans Health 
Administration (VHA) expert opinion was also obtained.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations and opinion obtained in this case are adequate as 
they are collectively predicated on a review of the claims file; 
contain a description of the history of the disability at issue; 
document and consider the relevant medical facts and principles; 
and provide opinions as to the etiology of the Veteran's back 
disorder.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that a veteran's disability preexisted service.  If VA met this 
burden, however, it then had the burden to rebut the presumption 
by a preponderance of the evidence (a lower standard) that the 
preexisting disorder was not aggravated by service.  Now, VA must 
also show by clear and unmistakable evidence that the preexisting 
disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's June 1971 enlistment examination did not reflect 
any back problems at the time of his enlistment.  Service 
treatment records show that the Veteran was seen during service 
for back complaints.  He was placed on physical profile in June 
1972 due to Scheuermann's disease.  January 1973 x-rays of the 
lumbosacral spine were taken.  Examination was within normal 
limits.  The examiner suggested, to fully check for Scheuermann's 
disease, that a lateral view of the thoracic spine be obtained 
for further evaluation.  The examiner stated that by this age 
group, the disease should be pretty much burned out if present.  
In February 1973, it was noted that the Veteran had intermittent 
back pain between his scapulae.  The examiner stated that there 
was an old diagnosis of Scheuermann's, but it was minimal on x-
rays.  The impression was muscle insufficiency in the thoracic 
paraspinal muscle groups, and "old Scheuermann's."  The 
Veteran's April 1973 separation examination noted back problems 
due to Scheuermann's disease.  An attached orthopedic 
consultation shows that the Veteran was followed up for "old 
Scheuermann's."  On examination, the Veteran had good range of 
motion.  X-rays reflected minimal changes of Scheuermann's 
disease.  The Veteran was diagnosed with old Scheuermann's 
disease and mechanical back pain.

The earliest indication of a chronic post-service back disability 
was in October 1996.  A private examination from the Matthews 
Orthopedic Clinic shows that the Veteran was seen for back pain 
at that time.  He had twisting injury to the knee in July 1996.  
His back started hurting shortly after this incident.  The 
physician felt that the Veteran's abnormal posture from his knee 
injury was contributing to his back symptoms.  X-rays of the 
thoracic spine showed a very slight degree of scoliosis in the 
upper thoracic spine. This was noted to be chronic and minimal. 
The physician found that it was not clinically significant.  A 
July 1997 follow-up also assessed the Veteran with thoracic 
myalgias with mild upper thoracic scoliosis.

VA treatment records dated from 2002 to 2004 show that the 
Veteran was seen for low back pain and degenerative joint disease 
of the lumbar spine.  February 2003 VA x-rays reflect minimal 
dextroconvex scoliosis of the lumbar spine and mild degenerative 
changes. 

A July 2004 VA examination diagnosed the Veteran with a history 
of chronic back pain with evidence of degenerative changes both 
in the thoracic and lumbar area. The examiner stated that he had 
reviewed the Veteran's claims folder as well as the general 
remarks requesting the examination and it was his opinion that it 
was not likely that the Veteran's current back condition was due 
to his service in the military.  However, he did not address the 
question of relationship between the Veteran's current back 
disability and the Scheuermann's disease which was noted in 
service.

The Veteran's sister and mother submitted a statement in support 
of the Veteran's claim in June 2007.  They stated that they were 
made aware that the Veteran was diagnosed with a back injury 
about 3 weeks into basic training; that the Veteran continued to 
serve 2 1/2 years of a 4 year enlistment; and that the Veteran 
still had problems from this incident.

The Veteran was afforded an additional examination in October 
2007.  The examiner stated that the Veteran had a history of 
lower back pain since 1971.  He did not have any pain prior to 
service and passed his medical without any problem.  He further 
noted, however, that during service, the Veteran's back continued 
to bother him and that he remained on permanent restrictions.  
The examiner diagnosed the Veteran with chronic lumbar strain 
with degenerative changes and mild scoliosis, normal thoracic 
spine, and "evidence of Scheuermann's disease."  The examiner 
stated that it was at least as likely as not that Scheuermann's 
disease existed prior to service although it could not be found 
on x-rays that day.  The examiner also opined that the Veteran's 
Scheuermann's disease did not undergo any increase in disability 
during service.  The examiner stated that there was no question 
of increase in disability due to the natural progression of the 
disease or increase in disability beyond the natural progress of 
the disease.

The Veteran underwent another VA examination in September 2009.  
The examiner reviewed the claims file, obtained a history from 
the Veteran, and conducted a physical examination.  X-rays showed 
mild degenerative disc disease in the lower thoracic and upper 
lumbar areas.  The examiner diagnosed chronic thoracic and lumbar 
strain with mild degenerative disc disease and limited motion.  
He further indicated that there was no current diagnosis or 
residuals of Scheuermann's disease.  The currently diagnosed 
chronic back strain with degenerative disease did not exist prior 
to the Veteran's service, and was not etiologically related to 
Scheuermann's disease in service, or service generally.  The 
current condition was consistent with the Veteran's age and 
physical condition.

Finally, a VHA expert opinion was obtained in July 2010.  He 
indicated that Scheuermann's disease was an abnormality of growth 
of components of the vertebrae of the thoracic spine which 
occurred during childhood, producing an exaggeration of the 
normal forward bending of the spine.  X-ray findings may be 
minimal, as was the case with the Veteran.  The condition becomes 
quiescent, since its onset and course are related to the period 
of vertebral growth.  Therefore, Scheuermann's disease, if 
present, long preceded entry into service by definition.  It was 
an inescapable consequence of the nature of the disorder.  
According to the examiner, the record is clear that no major 
deformity of the spine was present on any clinical examination.  
Radiologic changes were either minimal or not present.  There was 
no suggestion of any effect upon the nervous system, and none 
would be anticipated in the absence of a much more significant 
deformity.  Therefore, there is no basis to suggest that 
Scheuermann's disease was aggravated by service.  By its very 
nature, it also did not have its onset in service.  

Degenerative changes of the spine also developed over time, 
consistent with the general population.  Lumbar films in 1973 
were normal, but showed degenerative changes in 2004, 2007, and 
2009.  An association with low back pain and the patient's severe 
obesity was noted in 2003, and the examiner indicated that this 
association was quite obvious.  He concluded that there are no 
grounds for a suggestion that the Veteran's current complaints 
are the consequence of, or otherwise related to, a disease or 
injury experienced during service.  There were also no grounds to 
suggest that any symptoms have existed continuously since 
service.  Back pain should be attributed to degenerative spine 
disease, made more significant by marked obesity.

Based on the evidence of record, the Board finds that the 
presumption of soundness with regard to the Scheuermann's disease 
has been rebutted by clear and unmistakable evidence.  

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.

Although the Veteran's June 1971 enlistment examination revealed 
no pertinent abnormalities, service treatment records show, based 
on x-ray evidence, that the Veteran had a diagnosis of old 
Scheuermann's disease.  An orthopedic consultation completed at 
the time of the Veteran's separation also reflects minimal 
changes of Scheuermann's disease, again, based on x-ray evidence.  
The October 2007 VA examination of the spine reflects evidence of 
Scheuermann's disease.  The examiner stated that it was at least 
as likely as not that Scheuermann's disease existed prior to 
service.  Finally, the July 2010 VHA opinion made it quite clear 
that Scheuermann's disease occurred during childhood and, by its 
very nature, had its onset prior to service.

Based on the foregoing, the Board finds that the record on appeal 
contains clear and unmistakable evidence that the Veteran had 
Scheuermann's disease which preexisted service.  See Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

Moreover, the October 2007 VA opinion stated that the Veteran's 
Scheuermann's disease did not undergo any increase in disability 
during service and that there was no question of increase in 
disability due to the natural progress of the disease or increase 
in disability beyond the natural progress of the disease.  While 
the examiner did not provide a rationale for this opinion, his 
conclusions are supported by the July 2010 VHA opinion, which 
does provide a rationale and which noted that the record 
reflected no significant deformities on clinical examination, and 
that there were only minimal or normal radiologic findings.  He 
noted there was no suggestion of any effect on the nervous 
system, and none would be anticipated in the absence of much more 
significant deformity.  These opinions, taken together, provide 
clear and unmistakable evidence that Scheuermann's disease was 
not aggravated by service.    

The Board finds the Veteran's Scheuermann's disease clearly and 
unmistakably existed prior to service and that it clearly and 
unmistakably was not aggravated by service; thus, the presumption 
of soundness is rebutted.  38 U.S.C.A. § 1111.  See also 
VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further that 
a discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by 
clear and unmistakable evidence that the Veteran's Scheuermann's 
disease was not aggravated by service in order to reach the 
conclusions as set forth above regarding the presumption of 
soundness.  VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of aggravation 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.

The Board must thus address whether any current back disorder is 
otherwise etiologically related to the Veteran's service.  

In this regard, medical evidence of record does not relate the 
Veteran's current thoracic and lumbar strain with degenerative 
changes to findings of old Scheuermann's disease in service or 
otherwise to service.  The Board notes again that old 
Scheuermann's disease was found to be minimal on January 1973 and 
April 1973 x-rays, and Scheuermann's disease was not found 
October 2007 VA x-rays.  The July 2004 VA examiner found that the 
Veteran's history of chronic back pain with evidence of 
degenerative changes in the thoracic and lumbar spine was less 
likely as not related to service.  The September 2009 VA examiner 
found that the Veteran's condition was not etiologically related 
to service, but was consistent with his age and physical 
condition.  The July 2010 VHA opinion also concluded that there 
are no grounds for a suggestion that the Veteran's current 
complaints are the consequence of, or otherwise related to, a 
disease or injury experienced during service, as x-rays in 1973 
did not reflect any degenerative changes.

In sum, the overall weight of the medical evidence establishes by 
clear and unmistakable evidence that the Veteran had 
Scheuermann's disease prior to service, and that this condition 
was not aggravated during service.  The weight of the medical 
evidence is also against a finding that the Veteran's current 
back strain with degenerative changes is etiologically related to 
service.

To the extent that the Veteran's lay statements of record are 
offered as evidence of continuity of symptomatology as well as 
the statement of his sister and mother, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  In adjudicating claims, the Board must 
evaluate the Veteran's credibility as well as the credibility of 
other lay evidence.  See Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  As noted, competency of evidence differs 
from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997); Layno v. Brown, supra; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences and the Veteran's mother 
and sister are competent to state that the Veteran's was 
diagnosed with a back "injury" in service and has continued to 
have back problems, the fact that there is no documented 
treatment for over 20 years after service weighs heavily against 
any claim that he has had problems ever since service and thus, 
lessens the credibility of such statements.  Indeed, the record 
shows that, post-service, the Veteran complained of back pain 
only after injuring his knee in July 1996.  The Board is not 
holding that corroboration is required.  Rather, the Board finds 
these assertions to be less credible than the fact that there is 
an absence of contemporaneous records supportive of these 
statements.  The Board notes that symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology.  
However, with respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).


ORDER

Service connection for a back disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


